Citation Nr: 1452417	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1945.  The appellant is the person who paid the Veteran's funeral expenses. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and New York, New York.  

In September 2012, the Board remanded the appeal to provide the appellant with the personal hearing he had requested.  In February 2013, the appellant thereafter testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

The most probative evidence of record shows that the Veteran died when he may be considered to have been admitted to a State nursing home for which payment is authorized under 38 U.S.C.A. § 1741.  

CONCLUSION OF LAW

The criteria for entitlement to non-service-connected burial benefits have been met.  38 U.S.C.A. §§ 2302, 2303 (West 2013); 38 C.F.R. §§ 3.1700-3.1713 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims, in substance, that the Veteran was a resident at the New York State Veterans Home at St. Albans (St. Albans) from June 12, 2009, to the time of his death on October [redacted], 2010.  He also claims that he is entitled to non-service-connected burial benefits because he paid the Veteran's funeral expenses. 

In this regard, VA will pay a burial allowance for the burial and funeral expenses of a Veteran who was not service connected for any disability if at the time of death, the Veteran was hospitalized by VA.  The definition of 'hospitalized by VA' includes admitted to a State nursing home for nursing home care for which payment is authorized under the authority of 38 U.S.C.A. § 1741, and if not at the facility at the time of death, was on authorized absence that did not exceed 96 hours at the time of death, or on unauthorized absence that did not exceed 24 hours at the time of death.  38 C.F.R. § 3.1706.  

The record in this case shows the Veteran was a resident of a State nursing home, St. Albans, for which payment is authorized under the authority of 38 U.S.C.A. § 1741, from June 2009 to October [redacted], 2010, and that he died on October [redacted], 2010 at the "Emergency Dept./Outpatient" facility of a private hospital.  See December 2012 letter from St. Albans; February 2011 internal VA e-mail chain; and the Veteran's October 2010 Certificate of Death.  Although not physically at St. Albans at the time of his death, there is no evidence the Veteran's absence was in excess of 24 hours, or that any formal administrative change in the status of his placement as a resident of St. Albans had occurred when he died.  As such, he may be considered to have died while hospitalized by VA for purposes of establishing entitlement to burial benefits.  

Under the foregoing circumstances, a basis upon which to establish entitlement to burial benefits has been presented, and the appeal is granted.  

ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to non-service-connected burial benefits is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


